GEHL COMPANY/MULCAHY
CHANGE IN CONTROL AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the _____day of ___________,
2008, by and between GEHL COMPANY, a Wisconsin corporation (hereinafter referred
to as the “GEHL”), and _________________________ (hereinafter referred to as the
“Executive”).

W I T N E S S E T H :

        WHEREAS, the Executive is employed by GEHL in a key executive capacity,
and the Executive’s services are valuable to the conduct of the business of
GEHL;

        WHEREAS, the Board of Directors of GEHL (the “Board”) recognizes that
circumstances may arise in which a change in control of GEHL occurs, through
acquisition or otherwise, thereby causing uncertainty about the Executive’s
future employment with GEHL without regard to the Executive’s competence or past
contributions, which uncertainty may result in the loss of valuable services of
the Executive to the detriment of GEHL and its shareholders, and GEHL and the
Executive wish to provide reasonable security to the Executive against changes
in the Executive’s relationship with GEHL in the event of any such change in
control;

        WHEREAS, GEHL and the Executive are desirous that any proposal for a
change in control or acquisition of GEHL will be considered by the Executive
objectively and with reference only to the best interests of GEHL and its
shareholders;

        WHEREAS, the Executive will be in a better position to consider GEHL’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and

        WHEREAS, GEHL deems it appropriate to provide the Executive with
specified severance benefits, as provided in this Agreement, in the event of
certain termination of the Executive other than in the context of a Change in
Control or acquisition.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

        Section 1.    Change in Control. In the event a Change in Control, as
defined below, occurs while the Executive is employed by GEHL and this Agreement
is in effect, the Executive shall automatically be entitled to employment by
GEHL for two (2) years after the occurrence of the Change in Control (such two
(2)-year term of employment is hereafter referred to as the “Change in Control
Contract Term”). While employed by GEHL during the Change in Control Contract
Term, the Executive shall be entitled to a base salary, bonus opportunity and
other employee benefits substantially equivalent to those the Executive was
entitled to immediately prior to the Change in Control. In addition, upon the
occurrence of a Change in Control, and assuming that the Executive is in the
employ of GEHL at such time or demonstrates that his prior termination was
effected in anticipation of a Change in Control as contemplated by the
succeeding paragraph, (i) the unvested stock options awarded to the Executive
under the GEHL Stock Option Plans shall vest, and (ii) all restrictions limiting
the exercise, transferability, entitlement or incidents of ownership of any
outstanding award, including options, restricted stock, supplemental retirement
benefits, deferred compensation, or other property or rights granted to the
Executive after the date of this Agreement (other than pursuant to plans of
general application to salaried employees such as tax-qualified retirement
plans, life insurance and the health plan) shall lapse, and such awards shall
become fully vested and be held by or for the Executive free and clear of all
such restrictions. This provision shall apply to all such property or rights
notwithstanding the provisions of any other plan or agreement.

--------------------------------------------------------------------------------

            If the Executive incurs a Separation from Service (as defined below)
because the Executive’s employment shall be terminated by GEHL without Cause (as
defined below) or the Executive shall terminate his employment for Good Reason
(as defined below) during the Change in Control Contract Term, or if GEHL shall
terminate the Executive’s employment without Cause, triggering a Separation from
Service, within six (6) months before the execution of a definitive purchase
agreement that ultimately results in a Change in Control and the Executive shall
reasonably demonstrate that such termination was in connection with or in
anticipation of the Change in Control, the Executive shall be entitled to the
following:

            (iii)     paid in a lump sum within thirty (30) days of the date of
the Executive’s Separation from Service or the date that the Executive
demonstrates that such Separation from Service was in connection with or in
anticipation of the Change in Control, whichever is applicable:

  (a) The Executive’s base salary as in effect on the Separation from Service
(“Current Base Salary”) through the Separation from Service to the extent not
theretofore paid; and


  (b) The pro rata portion (based on the completed months in the calendar year
through the Separation from Service divided by twelve (12)) of the target bonus
award that could have been earned by the Executive under GEHL’s then-existing
bonus plan, ignoring performance requirements and any requirement that the
Executive be employed through the end of the fiscal year; and


            (iv)     paid in a lump sum on the first business day that is six
(6) months after the Separation from Service or the later date that the
Executive demonstrates that such Separation from Service was in connection with
or in anticipation of the Change in Control, whichever is applicable:

  (c) Two (2) times the sum of (I) the Current Base Salary and (II) the highest
bonus amount earned by the Executive in any of the five (5) fiscal years which
precede the year in which the Separation from Service occurs, including any
amounts deferred; and


  (d) The present value of the Executive’s benefits under Section 2 of the
Executive’s most current Supplemental Retirement Benefit Agreement using a
discount rate equal to the interest rate that would be used by the Gehl Company
Retirement Income Plan “B” to calculate the amount of a lump sum distribution to
be made on the same date as the payment hereunder;


2

--------------------------------------------------------------------------------

provided, however, that any payments under (c) and (d) shall be increased with
interest from the date that payment is made under (a) and (b) until the payment
is made under (c) and (d), with the rate of interest announced by M&I Bank,
Milwaukee, Wisconsin from time to time as its prime or base lending rate, such
rate to be determined as of the Separation from Service.

            If benefits under (a), (b), (c) and (d) above are triggered, the
Executive shall also receive at the expense of GEHL (at the time of entering
into the agreement, the executive needs to irrevocably select one of the
following two options by checking the applicable provision; no subsequent change
in the election is permitted):

  ___ outplacement services, on an individualized basis at a level of service
commensurate with the Executive’s most senior status with GEHL during the one
hundred eighty (180)-day period prior to the date of the Change in Control,
provided by a nationally recognized senior executive placement firm selected by
GEHL with the consent of the Executive, provided that the cost to GEHL of such
services shall not exceed twenty percent (20%) of the Executive’s Current Base
Salary and provided further that such outplacement services shall cease no later
than December 31 of the second calendar year following the calendar year in
which the Executive’s Separation from Service occurs.


  ___ the lesser of Fifteen Thousand Dollars ($15,000) or twenty percent (20%)
of the Executive’s Current Base Salary, such amount to be paid at the same time
as the benefits in (c) and (d) above with interest credited in the same fashion.


            If benefits under the preceding paragraph and under (a), (b), (c)
and (d) in the second preceding paragraph are triggered, in addition, for
twenty-four (24) months after the Separation from Service, GEHL shall provide to
the Executive and his family medical benefits at least substantially equal on a
pre-tax basis to those provided to him and his family just prior to the date of
the Change in Control, whether pursuant to a group plan or individual coverage.
Notwithstanding the foregoing, if the Executive obtains employment during the
twenty-four (24)-month period and family medical benefits (substantially
equivalent to those offered by GEHL just prior to the date of the Change in
Control) are available from the new employer, GEHL’s obligation to provide such
family medical benefits shall cease for so long as the Executive remains
employed. If the extended coverage exceeds the applicable “COBRA” continuation
period, typically eighteen (18) months, and if such coverage is provided under a
health plan that is subject to Code Section 105(h), benefits payable under such
health plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, GEHL shall amend such health
plan to comply therewith.

        In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under this Agreement and such amounts shall not be reduced (except to
the extent set forth in the immediately preceding paragraph) whether or not the
Executive obtains other employment. In addition, GEHL will not be entitled to
reduce the amounts payable under this Agreement for any claims or rights it may
have against the Executive.

3

--------------------------------------------------------------------------------

        “Change in Control” for the purposes of this Agreement shall be defined
as one of the following:

  i) Securities of GEHL representing thirty percent (30%) or more of the
combined voting power of GEHL’s then outstanding voting securities are acquired
pursuant to a tender offer or an exchange offer; or


  ii) The shareholders of GEHL approve a merger or consolidation of GEHL with
any other corporation as a result of which less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting entity are owned by
the former shareholders of GEHL (other than a shareholder who is an “affiliate,”
as defined under rules promulgated under the Securities Act of 1933, as amended,
of any party to such consolidation or merger); or


  iii) The shareholders of GEHL approve the sale of substantially all of GEHL’s
assets to a corporation which is not a wholly-owned subsidiary of GEHL; or


  iv) Any person becomes the “beneficial owner,” as defined under rules
promulgated under the Securities Exchange Act of 1934, as amended, directly or
indirectly of securities of GEHL representing thirty percent (30%) or more of
the combined voting power of GEHL’s then outstanding securities the effect of
which (as determined by the Board) is to take over control of GEHL; or


  v) During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constituted the Board cease, for any reason, to
constitute at least a majority thereof, unless the election or nomination for
election of each new director was approved by the vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of the period;


but only if such event is also a change in ownership or effective control or a
change in the ownership of a substantial portion of the assets of GEHL as
defined by the applicable regulations for Code Section 409A using its default
provisions.

        “Good Reason” for the purposes of this Agreement shall be defined as the
occurrence of any one of the following events or conditions after, or in
anticipation of, the Change in Control:

  i) The removal of the Executive from, or any failure to re-elect or reappoint
the Executive to, any of the positions held with GEHL on the date of the Change
in Control or any other positions with GEHL to which the Executive shall
thereafter be elected, appointed or assigned, except in connection with the
termination of his employment for disability, Cause, as a result of his death or
by the Executive other than for Good Reason; or


  ii) A good faith determination by the Executive that there has been a
significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with GEHL from such working conditions
or status in effect immediately prior to the Change in Control, including but
not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements; or


4

--------------------------------------------------------------------------------

  iii) Any material breach by GEHL of any provision of this Agreement; or


  iv) Any purported termination of the Executive’s employment for Cause by GEHL
which is determined under Section 13 not to be for conduct encompassed in the
definition of Cause contained herein; or


  v) The failure of GEHL to obtain an agreement, satisfactory to the Executive,
from any successor or assign of GEHL, to assume and agree to perform this
Agreement, as contemplated in Section 3 hereof; or


  vi) GEHL’s requiring the Executive to be based at any office or location which
is not within a fifty (50) mile radius of West Bend, Wisconsin, except for
travel reasonably required in the performance of the Executive’s
responsibilities hereunder, without the Executive’s consent.


For purposes of this Section, any good faith determination of Good Reason made
by the Executive shall be conclusive.

            “Separation from Service” for purposes of this Agreement means the
date determined under the default rules of the applicable regulations for
Internal Revenue Code (“Code”) Section 409A for a separation from service
between the Executive and GEHL, with the exception that the default rule for a
bona fide leave of absence for disability is extended from six (6) months to
twenty-nine (29) months.

        Section 2.    Separation from Service Other Than in the Context of a
Change in Control/Severance. If the Executive incurs a Separation from Service
because his employment is involuntarily terminated by GEHL for any reason other
than (i) Cause, (ii) circumstances under which the Executive would be entitled
to the payments provided by Section 1 hereof or (iii) the Executive’s death or
disability, the Executive shall be entitled to receive, and GEHL shall be
obligated to pay, the Executive’s then Current Base Salary, as in effect
immediately prior to such termination, for one (1) full year from the
Executive’s Separation from Service. During such year, the Executive shall also
continue to participate in all group health and welfare benefit plans and
programs of GEHL to the extent that such continued participation is possible
under the general terms and provisions of such plans and programs. In the event
that the Executive’s continued participation in any such plans and programs is
barred, and in lieu thereof, the Executive shall be entitled to receive on a
payroll basis during the above period an amount equal to the sum of the average
annual contributions, payments, credits, or allocations made by GEHL to him, to
his account, or on his behalf over the two (2) fiscal years (or fraction
thereof) of GEHL preceding the Separation from Service under such plans and
programs from which his continued participation is barred.

        Notwithstanding the foregoing unless the Internal Revenue Service has
issued clear guidance that the definition of Good Reason following a Change in
Control does not prevent this Section 2 benefit from being an “involuntary
separation” benefit, no cash benefit under this Section 2 shall be payable until
the first business day that is six (6) months after the Separation from Service,
at which time all such delayed payments shall be paid in a lump sum and credited
with interest for the period of the delay at the rate announced by M&I Bank,
Milwaukee, Wisconsin from time to time as its prime or base lending rate
determined as of the Separation from Service. If such clear guidance has been
issued, the six (6) month delay shall only apply to the portion of the Section 2
benefit, if any, which exceeds the aggregate dollar limitations for an
involuntary severance plan exempt from Code Section 409A under the applicable
regulations thereof.

5

--------------------------------------------------------------------------------

        Termination by GEHL for “Cause” shall mean termination by action of the
Board because of the material failure of the Executive to fulfill his
obligations as an officer of GEHL or because of serious willful misconduct by
the Executive in respect of his obligations as an officer of GEHL as, for
example, the commission by the Executive of a felony or the perpetration by the
Executive of a common-law fraud against GEHL or any major material action (i.e.,
not procedural or operational differences) taken against the expressed directive
of the Board.

        Section 3.    Assigns and Successors. The rights and obligations of GEHL
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of GEHL and GEHL shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that GEHL would be required to perform if no such succession or
assignment had taken place.

        Section 4.    Construction. Section headings are for convenience only
and shall not be considered a part of the terms and provisions of this
Agreement.

        Section 5.    Notices. All notices under this Agreement shall be in
writing and shall be deemed effective when delivered in person (in GEHL’s case,
to its Secretary, or to its Chief Executive Officer if the Executive is then
serving as Secretary) or by facsimile to the number provided for such purpose by
the applicable party or forty-eight (48) hours after deposit thereof in the U.S.
mails, postage prepaid, addressed, in the case of the Executive, to his last
known address as carried on the personnel records of GEHL and, in the case of
GEHL, to the corporate headquarters, attention of the Secretary, or to its Chief
Executive Officer if the Executive is then serving as Secretary, or to such
other address as the party to be notified may specify by notice to the other
party.

        Section 6.    Severability. Should it be determined that one or more of
the clauses of this Agreement is (are) found to be unenforceable, illegal,
contrary to public policy, etc., this Agreement shall remain in full force and
effect except for the unenforceable, illegal, or contrary to public policy
provisions.

        Section 7.    Limitation on Payments.

  (a) Notwithstanding anything contained herein to the contrary, prior to the
payment of any amounts pursuant to Sections 1 or 2 hereof, a national accounting
firm designated by GEHL (the “Accounting Firm”) shall compute whether there
would be any “excess parachute payments” payable to the Executive, within the
meaning of Code Section 280G, taking into account the total “parachute
payments,” within the meaning of Code Section 280G, payable to the Executive by
GEHL or any successor thereto under this Agreement and any other plan, agreement
or otherwise. If there would be any excess parachute payments, the Accounting
Firm will compute the net after-tax proceeds to the Executive, taking into
account the excise tax imposed by Code Section 4999, if (i) the payments
hereunder were reduced, but not below zero, such that the total parachute
payments payable to the Executive would not exceed three (3) times the “base
amount” as defined in Code Section 280G, less One Dollar ($1.00) or (ii) the
payments hereunder were not reduced. If reducing the payments hereunder would
result in a greater after-tax amount to the Executive, such lesser amount shall
be paid to the Executive. If not reducing the payments hereunder would result in
a greater after-tax amount to the Executive, such payments shall not be reduced.
The determination by the Accounting Firm shall be binding upon GEHL and the
Executive.


6

--------------------------------------------------------------------------------

  (b) As a result of the uncertainty in the application of Code Section 280G, it
is possible that excess parachute payments will be paid when such payment would
result in a lesser after-tax amount to the Executive; this is not the intent
hereof. In such cases, the payment of any excess parachute payments will be void
ab initio as regards any such excess. Any excess will be treated as a loan by
GEHL to the Executive. The Executive will return the excess to GEHL, within
fifteen (15) business days of any determination by the Accounting Firm that
excess parachute payments have been paid when not so intended, with interest at
an annual rate equal to the rate provided in Code Section 1274(d) (or one
hundred twenty percent (120%) of such rate if the Accounting Firm determines
that such rate is necessary to avoid an excise tax under Code Section 4999) from
the date the Executive received the excess until it is repaid to GEHL.


  (c) All fees, costs and expenses (including, but not limited to, the cost of
retaining experts) of the Accounting Firm shall be borne by GEHL and GEHL shall
pay such fees, costs and expenses as they become due. In performing the
computations required hereunder, the Accounting Firm shall assume that taxes
will be paid for state and federal purposes at the highest possible marginal tax
rates which could be applicable to the Executive in the year of receipt of the
payments, unless the Executive agrees otherwise.


        Section 8.    Confidentiality. During and following the Executive’s
employment by GEHL, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of GEHL except to the extent authorized in writing by the
Board or required by any court or administrative agency, other than to an
employee of GEHL or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of GEHL. Confidential information shall not include any information
known generally to the public or any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that of GEHL. All records, files, documents and materials, or copies
thereof, relating to the business of GEHL which the Executive shall prepare, or
use, or come into contact with, shall be and remain the sole property of GEHL
and shall be promptly returned to GEHL upon Separation from Service.

7

--------------------------------------------------------------------------------

        Section 9.    Expenses and Interest. If (i) a dispute arises with
respect to the enforcement of the Executive’s rights under this Agreement, (ii)
any legal or arbitration proceeding shall be brought to enforce or interpret any
provision contained herein or to recover damages for breach hereof, or (iii) any
tax audit or proceeding is commenced that is attributable in part to the
application of Code Section 4999, in any case so long as the Executive is not
acting in bad faith, then GEHL shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
such dispute, legal or arbitration proceeding or tax audit or proceeding
(“Expenses”), and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at the rate of interest announced by
M&I Bank, Milwaukee, Wisconsin, from time to time as its prime or base lending
rate from the date that payments to the Executive should have been made under
this Agreement. Within ten (10) days after the Executive’s written request
therefor, GEHL shall pay to the Executive, or such other person or entity as the
Executive may designate in writing to GEHL, the Executive’s reasonable Expenses
in advance of the final disposition or conclusion of any such dispute, legal or
arbitration proceeding. Any such payment shall be made promptly following the
date of the final determination that the Executive is not acting in bad faith,
but no later than the end of the calendar year following the year in which the
Executive incurs the expense.

        Section 10.    Payment Obligations Absolute. GEHL’s obligation to pay
the Executive any amounts required hereunder and to make the benefit and other
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which GEHL may have against the
Executive or anyone else. Except as provided in Section 9, all amounts payable
by GEHL hereunder shall be paid without notice or demand. Each and every payment
made hereunder by GEHL shall be final, and GEHL will not seek to recover all or
any part of such payment from the Executive, or from whomsoever may be entitled
thereto, for any reason whatsoever.

        Section 11.    No Waiver. The Executive’s or GEHL’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or GEHL may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

        Section 12.    Headings. The headings herein contained are for reference
only and shall not affect the meaning or interpretation of any provision of this
Agreement.

        Section 13.    Governing Law; Resolution of Disputes. This Agreement and
the rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin. Any dispute arising out of
this Agreement shall, at the Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by litigation.
Whether the dispute is to be settled by arbitration or litigation, the venue for
the arbitration or litigation shall be West Bend, Wisconsin or, at the
Executive’s election, if the Executive is no longer residing or working in the
West Bend, Wisconsin metropolitan area, in the judicial district encompassing
the city in which the Executive resides; provided, that, if the Executive is not
then residing in the United States, the election of the Executive with respect
to such venue shall be either West Bend, Wisconsin or in the judicial district
encompassing that city in the United States among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at the Separation from Service) which is closest to the Executive’s
residence. The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.

8

--------------------------------------------------------------------------------

        Section 14.    409A.

  (a) If an amount or the value of a benefit under this Agreement is required to
be included in an Executive’s income prior to the date such amount is actually
distributed or benefit provided as a result of the failure of this Agreement (or
any other arrangement required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Executive shall receive
a distribution, in a lump sum, within ninety (90) days after the date it is
finally determined that the Agreement fails to meet the requirements of Code
Section 409A; such distribution shall equal the amount required to be included
in the Executive’s income as a result of such failure and shall reduce the
amount of payments or benefits otherwise due hereunder.


  (b) GEHL and the Executive intend the terms of this Agreement to be in
compliance with Code Section 409A. GEHL does not guarantee the tax treatment or
tax consequences associated with any payment or benefit, including but not
limited to consequences related to Code Section 409A. To the maximum extent
permissible, any ambiguous terms of this Agreement shall be interpreted in a
manner which avoids a violation of Code Section 409A.


  (c) The Executive acknowledges that to avoid an additional tax on payments
that may be payable or benefits that may be provided under this Agreement and
that constitute deferred compensation that is not exempt from Code Section 409A,
the Executive must make a reasonable, good faith effort to collect any payment
or benefit to which the Executive believes the Executive is entitled hereunder
no later than ninety (90) days after the latest date upon which the payment
could have been made or benefit provided under this Agreement, and if not paid
or provided, must take further enforcement measures within one hundred eighty
(180) days after such latest date.


  (d) The Executive acknowledges that in the discretion of GEHL a portion of the
benefits hereunder may be accelerated up to the amount of the withholding
requirement for taxes under Code Section 3121(v) (i.e., FICA taxes) related to
the benefits hereunder; any such acceleration shall reduce the amount of
payments otherwise due hereunder.


9

--------------------------------------------------------------------------------

        Section 15.    Amendment. No modification or amendment to this Agreement
may be made without the written consent of the parties hereto.

        IN WITNESS WHEREOF, GEHL COMPANY has caused this Agreement to be
executed by its duly authorized officer, and the Executive has hereunto set his
hand, all as of the date set forth above.

GEHL COMPANY

By:_________________________________       William D. Gehl       Chairman & CEO

  ____________________________________ Executive










10